Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 1-11-20 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 the phrase “substantially entirely” is indefinite because the two terms are not compatible.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Nelson (US 20170129270)
With regard to claim 8 Nelson discloses a fastener system for releasably securing a cover over a container opening, the fastener system comprising: 
a ferromagnetic element (12) disposed in the container opening (abstract, claim 1); and 
a magnet (12) positioned on the cover so the magnet meets the ferromagnetic element when the cover is closed over the container opening, whereby closing the cover over the container opening creates a magnetic force between the magnet and the ferromagnetic element to releasably secure the cover over the container opening (abstract, claim 1).
*There are two magnetic strips 12 having the same reference numeral on opposing sides of the binding – figure 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over DIY Book Clock in view of Nelson (US 20170129270).
With regard to claim 6 How to Make a DIY Book Clock discloses an apparatus to releasably secure a cover over an opening in a container used to display time (figure page 2), the apparatus comprising: 
a clock movement housed inside the container (figure page 6; step 3 page 5); 
a clock shaft operationally connected to the clock movement (figure page 6; step 3 page 5; clock shoppe movement figure page 4), the clock shaft protruding from the clock movement (figures page 4, 6, step 4 page 5), the clock shaft passing through the container to an outside part of the container used as a clock face (figures page 4, 6, step 4 page 5), the clock shaft supporting clock hands on the clock face (figure page 2; step 6 page 6), and the clock shaft moving the clock hands according to the clock movement (figure page 2; movement figure page 4); 
the container having an opening to provide access to the clock movement (step 4 page 6 figure page 6); 
The DIY manual does not disclose the claimed:
a ferromagnetic element disposed in the access opening of the container; 
a magnet disposed on the cover so the magnet is aligned with the ferromagnetic element in the access opening of the container when the cover is placed over the access opening, whereby the alignment of the magnet and the ferromagnetic element creates a magnetic force that releasably secures the cover over the access opening of the container.
Nelson discloses a textbook with an internal book region (figures 1-2) further comprising:
a ferromagnetic element disposed in the access opening of the container (12 figure 1, claim 1, abstract); 
a magnet disposed on the cover so the magnet is aligned with the ferromagnetic element in the access opening of the container when the cover is placed over the access opening (12 figure 1, 
Nelson does not teach limitations pertaining to a clock:
An apparatus to releasably secure a cover over an opening in a container used to display time, the apparatus comprising: a clock movement housed inside the container; a clock shaft operationally connected to the clock movement, the clock shaft protruding from the clock movement, the clock shaft passing through the container to an outside part of the container used as a clock face, the clock shaft supporting clock hands on the clock face, and the clock shaft moving the clock hands according to the clock movement; the container having an opening to provide access to the clock movement.
At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to apply How to Make a DIY Book Clock’s method of making a book clock to a book having the modular textbook design with magnetic spine disclosed by Nelson. The reason for doing so would have been to make a book clock with an easy open close design as taught Nelson, such that a Book would tell time and taught by DIY.

With regard to claim 7 Nelson and How to Make a DIY Book Clock teach the system of Claim 6, wherein the fastening element comprises a flexible ferromagnetic strip (12 claim 1).

With regard to claim 1 DIY Book Clock discloses a book-clock system that keeps the front cover and the back cover of a book selectively closed about the pages of the book, the system comprising: 
a clock movement housed within a space hollowed through the pages of the book (step 4 page 6); 
a clock shaft connected to the clock movement for moving clock hands according to the clock movement (step 3), the clock shaft protruding from the clock movement for passing through a hole in the front cover of the book (step 3), and the clock shaft supporting the clock hands on the outside of the front cover of the book (step 6); and 
a fastening element (front cover figure page 5) having an opening near one end for passing the clock shaft through the fastening element prior to the clock shaft being passed through the hole in the front cover of the book so the end of the fastening element with the opening is positioned between the front cover of the book and the clock movement (steps 3, 4, 6; figures pages 5-6), the fastening element being positioned about the clock movement so at least a part of the fastening element is adjacent to a portion of the clock movement facing the back cover of the book, and at least the part of the fastening element adjacent to the portion of the clock movement facing the back cover of the book (figure page 6) 
The DIY manual does not disclose the claimed:
Back cover of the book being ferromagnetic; 
a magnet positioned on the back cover of the book so when the back cover is closed, the magnet meets the ferromagnetic part of the fastening element and a magnetic force is exerted between the magnet and the ferromagnetic part of the fastening element, whereby the magnetic force between the magnet and the ferromagnetic part of the fastening element holds the back cover of the book closed unless the back cover of the book is opened forcibly enough to overcome the magnetic force.
Nelson teaches 
Back cover of the book being ferromagnetic (12 figure 1; claim 1; abstract); 
a magnet (12) positioned on the back cover of the book so when the back cover is closed, the magnet meets the ferromagnetic part of the fastening element and a magnetic force is exerted 
At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to apply How to Make a DIY Book Clock’s method of making a book clock to a book having the modular textbook design with magnetic spine disclosed by Nelson. The reason for doing so would have been to make a book clock with an easy open close design as taught Nelson, such that a Book would tell time and taught by DIY.

With regard to claim 2 DIY Book Clock and Nelson teach the system of Claim 1, wherein the fastening element is substantially entirely ferromagnetic (claim 1).

With regard to claim 3 DIY Book Clock and Nelson teach the system of Claim 1, wherein the fastening element (12) is supported between the front cover of the book and the clock movement at least in part by the clock shaft (DIY figure page 6; Nelson figure 1; the magnet would be held between the cover and the movement in a thickness; the shaft would extend over the region including the magnet depth).

With regard to claim 4 DIY Book Clock and Nelson teach the system of Claim 1, wherein the fastening element comprises a flexible ferromagnetic strip (12 figure 1; claim 1; abstract)

With regard to claim 5 DIY Book Clock and Nelson teach the system of Claim 1, wherein the fastening element assumes a U-shape about the clock movement (the binding of the book forms a U shape that encloses the clock movement; figure page 6 of DIY; figure 7 of Nelson).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






4-28-21
/SEAN KAYES/Primary Examiner, Art Unit 2844